﻿I have the honour of
addressing the General Assembly on behalf of His
Excellency Mr. Eduard Kukan, Minister for Foreign
Affairs of the Slovak Republic.
Slovakia as a European Union acceding country
fully endorses the statement made by the Prime
Minister of Italy on behalf of the European Union. The
positions and ideas expressed in Mr. Berlusconi’s
address perfectly reflect the values of the Government
and people of Slovakia. I will therefore concentrate
only on the topics that we consider the most important.
At the outset, I warmly congratulate the President
on his assumption of the presidency and wish him
every success in discharging his important duties. He
can rely on Slovakia’s support and cooperation. Let me
also add the voice of my delegation to those who have
thanked his predecessor, Mr. Jan Kavan, for his
contribution to the work of this body.
Amongst the most challenging issues before us,
the one that has drawn the closest attention of the
world community is the situation in Iraq. We should
join our efforts to help the Iraqi people reconstruct
their country and build a democratic society, which is
the best course of action for stabilizing the situation,
which is still volatile on the ground.
The unprecedented tragedy of the destruction of
the United Nations Baghdad headquarters, which
ripped from our midst many brave United Nations
personnel, including Special Representative Sergio
Vieira de Mello, to whom we again pay our undivided
tribute, has shown us that no target is safe. Uniting to
help Iraq has become a matter of common interest.
Security Council resolution 1483 (2003) laid the
important framework enabling the international
community to contribute to Iraq’s reconstruction. At
the time of its adoption, Slovakia decided to participate
in stabilization operations in Iraq by sending mine-
clearing experts. Although this was only a token
contribution, given our capacity and the number of
Slovak troops already deployed in active peacekeeping
missions around the globe, I believe that it showed our
commitment to creating conditions in which the Iraqi
people can build their own future. As more troops are
needed on the ground, we support the efforts to win
greater participation from willing countries. The
United Nations, with a specific mandate, must play a
greater role in the Iraqi post-war restoration.
Iraq must show that a free and democratic
country is the inevitable replacement for dictatorship.
A democratic and prosperous Iraq is important to peace
and security in the Middle East, which directly affects
the rest of the world.
26

The difficult economic and social situation in
Afghanistan, where people continue to strive to build a
democratic and viable society, still leaves room for a
resurgence of extremists. The international community
cannot move away from Afghanistan. It must stay
committed and continue to provide the necessary
assistance to the Afghan people. I am pleased to
announce that last July the Slovak Parliament decided
to extend the participation of Slovakia in Operation
Enduring Freedom.
Ten years after Israelis and Palestinians
astounded the world by signing the Oslo Accords, the
two sides are again locked in a cycle of violence,
attacks, counter-attacks and revenge. It is unfortunate
that the latest wave of violence has come at a time
when the road map had started to encourage feelings of
hope.
Slovakia is deeply concerned over the
deteriorating situation. Recent tragic and violent events
have caused enormous suffering and resulted in many
innocent victims. In the face of the current situation,
both sides must act responsibly, with the utmost
restraint, and consider carefully the tremendously
negative consequences of a complete breakdown of the
peace process. The only realistic way out of the
impasse is the creation of a viable Palestinian State
existing alongside Israel, with the security and survival
of each guaranteed. Every effort has to be made to keep
the road map on the table, because there is no other
alternative. Both sides must fully and without further
delay implement their obligations in accordance with
the road map. Slovakia reiterates its support for the
road map and sees the role of the Quartet in the peace
process as irreplaceable and essential.
We will not relax our efforts in the fight against
global terrorism and the proliferation of weapons of
mass destruction. Underestimation of this peril could
have a fateful impact on the international community.
The United Nations must continue to play a decisive
role in this fight. The Slovak Republic appreciates and
fully supports the activities of the Counter-Terrorism
Committee. Slovakia, as a party to all 12 global
international conventions against terrorism, has
successfully implemented their provisions into its
legislation.
As a party to various international conventions
and treaties, Slovakia supports joint efforts to adopt
global international legal instruments and standards
concerning the principle of the rule of law. The
ratification process of the United Nations Convention
against Transnational Organized Crime is well under
way in the Slovak Republic and should be completed
by the end of this year.
Over the past decade, we have witnessed
exponential growth in peacekeeping activities in an
increasing number of conflicts throughout the globe.
The recent comprehensive reform has significantly
improved the effectiveness of planning and
management of the ever more complex and challenging
United Nations peacekeeping operations. However, the
most important factor for the success of United Nations
peacekeeping is still the political will of Member
States and their readiness to contribute contingents and
equipment. In order to support and sustain the
increasing number of peacekeeping operations, the
timely payment of financial contributions is necessary.
Slovakia has been among the leading contributors
to United Nations peacekeeping operations since it
became a Member of the United Nations in 1993. Our
peacekeepers are currently serving in six United
Nations missions in Africa, Asia and the Middle East.
Given our clear understanding of the new threats to our
security and a willingness and ability to help tackle
them, our engagement in peace support operations
around the world will expand even more when we join
the European Union and NATO next year. Slovakia’s
active involvement in peacekeeping operations
confirms the fact that the maintenance of international
peace is among the priorities of our foreign policy.
In recent years attacks on humanitarian workers
and on United Nations personnel have increased
alarmingly. We therefore welcome the unanimous
adoption of Security Council resolution 1502 (2003) on
the protection of United Nations personnel, associated
personnel and humanitarian personnel in conflict
zones. It emphasizes the obligation of each Member
State to take every step in its power to protect those
working under the blue flag and to bring to justice
those who attack or harm them. Slovakia has been a
party to the Convention on the Safety of United
Nations and Associated Personnel since 1996, and we
invite those States that have not yet done so to become
parties to this very important international legal
instrument, which provides for the protection of United
Nations and associated personnel.
27

One of the most important steps towards
achieving international justice and putting an end to
impunity for the most serious violations of human
rights, war crimes and genocide was the establishment
of the International Criminal Court. Slovakia, which is
a State party to its Rome Statute, is firmly committed
to ensuring that the Court is an independent, fair and
effective institution. The election of 18 judges and of
the Prosecutor and Deputy Prosecutor was essential for
the successful start of its work. We are convinced that
their expertise and moral integrity will ensure the
highest standards in their performance and will
guarantee fair and impartial justice.
Slovakia views arms control as a pivotal
instrument of security policy. Here I would like to
reiterate our continued support for the further
strengthening of major international disarmament and
non-proliferation instruments such as the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT). It would
be most appropriate to reinforce this cornerstone of
nuclear non-proliferation by speedily bringing into
force another significant instrument — the
Comprehensive Nuclear-Test-Ban Treaty (CTBT) —
hence my delegation’s repeated call on those that have
not yet done so to sign and ratify the CTBT as soon as
possible.
Slovakia also encourages those countries that
have not signed or ratified the Ottawa Convention to do
so quickly. The terror that landmines cause, despite
their limited military utility, continues to spread, along
with the appalling humanitarian consequences of their
use in actual conflicts.
With its entry into the European Union, Slovakia
is taking on moral responsibility for the poorer
countries of the world. Just as Slovakia received aid in
the past, it is now in duty bound to help reduce social
tensions and poverty in other parts of the world. That is
our contribution to achieving the Millennium
Development Goals. Slovakia is systematically and
consistently preparing its compact and efficient
development agenda. The Slovak Government has
recently adopted a legal framework and strategy for
development assistance. An important step in the
development of official assistance was the approval of
the first annual budget in December 2002.
The current modest level of official development
assistance reflects the potential of our growing
economy, and we are convinced that the effective and
efficient use, and sustained growth, of such official
development assistance will place Slovakia more
firmly within the group of new emerging donors.
We endorse the appeals made for the
strengthening of the role of the United Nations and for
improving the efficiency and working methods of its
major organs. First and foremost, a comprehensive
reform of the Security Council and a revitalization of
the General Assembly is needed.
In the past year, the international community has
had to deal with events whose significance have put to
the test the principles that have governed international
relations since the signing of the United Nations
Charter. Though it is undisputed that the validity of
these principles remains undiminished, we cannot shy
away from seeking answers and solutions to the
fundamental global challenges that we face today,
including extreme poverty, drug smuggling, the spread
of deadly diseases and global climate change. Finding
appropriate solutions to these and other issues requires
multilateral cooperation, with a viable United Nations
at its core. We all wish to see a strong and decisive
United Nations that is capable of effectively
responding to current and future challenges. Slovakia
remains committed to multilateralism and to its
fundamental institutions.












